DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on July 22, 2021 is acknowledged.  Claim 27 is amended.  Thus, Claims 27, 32-38, and 42-43, and 45-46 are pending and are further examined on the merits in the U.S. provisional application which is a divisional (DIV) application of parent case SN14/770020 which has previously issued as US10434480. 

Examiner’s Note on Claim Interpretation
Independent Claim 27 is directed to a water extraction system for up-concentration of organic solutes which is an embodiment of the specification that is supported by the specification (p. 8, line 24 – p. 9, line 15) to only be shown in Fig. 6 of the drawings.  Figs. 1A, 1B, and 1C more particularly show the details of the flow cell/membrane module 1 that is used in Fig. 6.  

Specification
Applicants’ amendment to the specification is acceptable (p. 1 of Applicants’ reply). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 34 and claims dependent thereon 
	Dependent Claim 34 was introduced as a new claim (in the claim suite filed on May 14, 2019) and is based on original dependent Claim 4, now canceled.  Claim 34 recites the “is selected from a group consisting of” language not found in the original recitation of Claim 4.  Additionally, the specification does not describe the “is selected from a group consisting of” language where the up-concentration of solutes is described (p. 8, col. 24 to p. 9, lines 1-15) regarding the amino acids, peptides, and proteins.  Claims 35-37 are further rejected by virtue of being dependent on Claim 34.  One way to overcome this rejection is to further amend the Claim 34 as follows
		
		‘said aquaporin protein suspension includes a protein comprising [[

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 34 and claims dependent thereon
	Claim 34 recites “said aquaporin protein” (Claim 34, line 1).  In combination with the element previously recited in Claim 27 “aquaporin protein suspension” this makes the limitations of Claim 34 unclear in that it is not understood if “said aquaporin protein” is the aquaporin protein suspension previously recited or if the this is a different aquaporin protein.  For purposes of examination, the Examiner interprets the elements in Claims 27 and 34 to be the same elements.  Claims 35-37 are further rejected by virtue of their dependence on Claim 34. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 34, 37-38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0231535 (Herron et al.; published on September 13, 2012) (HERRON) in view KR20100116344A (Kang et al.; published on November 1, 2011) (KANG) (an English machine translation of KR20100116344A has been provided for Applicants’ convenience), and further in view of US2012/0273417 (McGinnis et al.; published on November 1, 2012) (McGINNIS) and US2012/0074058 (Zeng et al.; published on March 29, 2021) which is applied as evidentiary evidence for the present combination. 
	

	In reference to Claim 27, HERRON teaches 
		A water extraction system (organic forward osmosis system 1, ¶ 0040, line 6) for up-concentration of organic solutes (¶ 0040, lines 1-5, concentrate the waste stream and achieve high quality water recovery, ¶ 0040, last three (3) lines), comprising: 
			a) a membrane module (FO membrane element 74, ¶ 0053, line 4, Fig. 1) comprising a membrane (membrane, ¶ 0046), said membrane comprising (i) an active layer comprising a cross linked aromatic polyamide thin film (¶ 0058, lines 12-14, ¶ 0060, line 4, and ¶ 0051, last five (5) lines), and (ii) a support layer (“support fabric”, ¶ 0060, line 6), and said membrane having a feed side (for the dilute waste water, at left side of 78, ¶ 0051, lines 2-3) and a non-feed side (at right side of 78, OA or brine which is a high osmotic potential draw solution, ¶ 0053, lines 5-8), wherein the non-feed side of the membrane functions as a draw side (¶ 0053, line 5); and 
			b) an aqueous source solution (dilute waste water, ¶ 0052, line 2) in fluid communication with the feed side of the membrane (at left side of 78), and 
			c) an aqueous draw solution (for the OA or brine, ¶ 0053, line 5) in fluid communication with the draw side of the membrane (at right side of 78), 
			wherein the aqueous source solution (dilute waste water, ¶ 0052, line 2) comprises the organic solutes (“organic forward osmosis system”, title, within the dilute waste water - “unwanted impurities and sediment in the wastewater”, ¶ 0051, lines 2 and 4-6, ¶ 0040, line 4), 
			wherein the membrane module (78) comprises an inlet (A, Examiner’s ANNOTATED Fig. 1 of HERRON) and an outlet (B, Examiner’s ANNOTATED Fig. 1 of HERRON) for the aqueous draw solution (for the OA or brine, ¶ 0053, line 5).
While HERRON teaches the aromatic polyamide thin film, HERRON does not explicitly teach that the aromatic polyamide thin film has
		(i) incorporated aquaporin vesicles and that the aquaporin vesicles are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension, and
		(ii) that the organic solutes are one of amino acids and proteins.   
	With regard to (i) above, KANG teaches a water purification filter polyamide membrane (130, p. 4, paragraph #9, English Abstract, Figs. 1-7) including an aquaporin-based member protein (140, p. 4, paragraph #10, Fig. 4) where the polyamide thin film has incorporated aquaporin vesicles (150, p. 4, paragraph #11, Fig. 5) and that the aquaporin vesicles (150) are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension (p. 4, paragraphs #12-#14, Fig. 5). 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the aromatic polyamide thin film to have incorporated aquaporin vesicles and that the aquaporin vesicles are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension as taught by KANG and incorporate these features into the aromatic polyamide thin film of HERRON’s system for at least the benefit of having a membrane that transports of H2O molecules across the membrane with a high water permeability  as explicitly described by KANG (p. 2, paragraph #7). 
	With regard to (ii) above, HARRON and KANG do not explicitly teach/call out that the organic solutes are one of amino acids, peptides, or proteins.  McGINNIS teaches a forward osmosis separation process (title, Abstract, Figs. 1-6) that includes a concentration process with a feed solution of…waste water, contaminated water (¶ 0021, lines 4-7) where the source solution includes organic solutes such as a protein or organic compound or contaminant (¶ 0063, especially lines 4-14).  While McGINNIS explicitly calls out proteins as being a part of the waste water/contaminated water McGINNIS does not specifically describe the solutes of amino acids and peptides.  ZENG, however, teaches nutriment recovery methods (title, Abstract, Figs. 1-5 that equates waste water/sewage with organic waste (¶ 0004) that can include having proteins, peptides, and amino acids in the organic waste material (¶ 0072, lines 1-6; an amino acid is an organic compound, a peptide is two or more amino acids joined together by peptide bonds, and a protein contains one or more polypeptides).  With this teaching a person having ordinary skill in the art (PHOSITA) would understand that these specific solutes can be grouped and targeted for being concentrated and recovered as taught by McGINNIS (the “desired target species”, ¶ 0063, lines 9-14 of McGINNIS).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize organic solutes for being concentrated and recovered that include solutes being one of amino acids, peptides, and proteins as taught by McGINNIS/ZENG and incorporate this specific solute for the aqueous source solution of the modified system of HARRON and JENSON for at least the benefit of targeting a desired species to be concentrated and recovered as expressly described by McGINNIS (¶ 0063, lines 9-11).   

    PNG
    media_image1.png
    645
    687
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of HERRON
	
	In reference to Claim 34, HERRON and KANG and McGINNIS and ZENG teach that said aquaporin protein is selected from the group consisting of a bacterial aquaporin (aquaporin-Z, p. 2, paragraph #10 of KANG).  
	In reference to Claim 37, HERRON and KANG and McGINNIS and ZENG teach that the bacterial aquaporin is aquaporin-Z (aquaporin-Z, p. 2, paragraph #10 of KANG).  
	In reference to Claim 38, HERRON and KANG and McGINNIS and ZENG teach that said support layer is a polysulfone support membrane (p. 2, paragraph #9 of KANG).
	In reference to Claim 42, HERRON and KANG and McGINNIS and ZENG teach that the system is configured for water extraction for forward osmosis (title and Abstract of HERRON, ¶s 0003 and 0007) said system further comprises d) a draw solution concentration unit (RO system 86, diluted OA or brine that is re-concentrated, ¶ 0054, lines 6-8 of HERRON).

Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over HERRON and KANG and McGINNIS and ZENG as applied to Claim 27/Claim 34 above, and further in view of US2012/0080377 (Jensen et al.; published on April 5, 2012) (JENSEN).
	In reference to Claim 32, HERRON and KANG and McGINNIS and ZENG teach that that the polyamide layer is formed by interfacial polymerization (p. 5, paragraph #1, especially line 4 of KANG) and said vesicles (150) are formed from a block copolymer (p. 4, paragraph #13, with “at least one polymer series…” as described in paragraph #14 from which three (i.e., tri- = three polymers can be utilized).  HERRON and KANG and McGINNIS and ZENG, however, do not explicitly call out specific usage of a “triblock copolymer” (a specific blend of copolymers like what is recited in Claim 33 which is dependent from Claim 32).  JENSEN teaches water membranes using aquaporins (title, Abstract, Figs. 1-5) where aquaporins are included in block copolymers (¶ 0040 and 0055, last two lines) that includes copolymers that are triblock copolymers (¶ 0048-0053).  While Applicants’ have further asserted on JENSEN earlier in the prosecution (Applicants’ Response After Final Action received in the file of record on May 5 2020) that “Aquaporin vesicles are prepared as an intermediate product but fused on the porous surface to make a continuous layer, i.e., the membrane” which is different than JENSEN, Claim 32 is broadly written and does not further recite the words “intermediate product”, “fused”, and “porous surface” as Applicants assert. 
	It would be obvious to the PHOSITA before the effective filing date to utilize a triblock copolymer as taught by JENSEN and incorporate such a material in the modified system of HERRON and KANG and McGINNIS and ZENG for the benefits of having an alternative kind of material that provide for a robustly constructed aquaporin vesicle that can also provide a stabilizing effect for the overall membrane as explicitly described by JENSEN (¶ 0047, especially lines 3 and 4).     
	In reference to Claim 36, while HERRON and KANG and McGINNIS and ZENG teach aquaporin member proteins (at least one of aquaporin 1-12, aquaporin-Z, aquaporin-M, Abstract, p. 4, paragraph #12 of KANG), HERRON and KANG and McGINNIS and ZENG to not specifically call out that the mammalian aquaporin is Aqp1.  JENSEN teaches water membranes using aquaporins (title, Abstract, Figs. 1-5) where aquaporins are included in block copolymers (¶ 0040 and 0055, last two lines). JENSEN further describes the “the water-transporting task is accomplished by aquaporin water channel proteins…and they are found… from bacteria via plants to man” (¶ 0025, lines 7-11) and that two aquaporin proteins found in humans are AQP1 and AQP2 (¶ 0025, line 21).  AQP1 was later better understood and computer modeled in studies of water transport that led to their effective use in membranes (¶s 0026-0031).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a mammalian aquaporin like AQP1 as taught by JENSEN and incorporate this particular aquaporin protein to replace the aquaporin-Z protein in the modified system of HERRON and KANG and McGINNIS and ZENG for at least the benefits of have an alternative aquaporin protein for membrane construction that can also effectively transport water as expressly described by JENSEN (¶ 0025, lines 16-21 and ¶ 0026, lines 1-7, and ¶ 0027, lines 8-13 and last two lines).    
  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over HERRON and KANG and McGINNIS and ZENG and JENSEN as applied to Claim 32 above, and further in view of US2002/0037896 (Meier et al.; published on March 28, 2002) (MEIER).
	In reference to Claim 33, HERRON and KANG and McGINNIS and ZENG and JENSEN teach tri-block copolymers as described above, however, HERRON and KANG and McGINNIS and ZENG and JENSEN do not specifically call out a triblock copolymer that is a PMOXAa-PDMSb-PMOXAc copolymer.  MEIER teaches membranes formed of copolymers where one of the triblock copolymers can be a PMOXAa-PDMSb-PMOXAc copolymer (¶ 0014, Fig. 5). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a triblock copolymer that is a PMOXAa-PDMSb-PMOXAc copolymer as taught by MEIER and incorporate this specific kind of triblock copolymer to replace the triblock copolymer in the formation of the member in the modified system of HERRON and KANG and McGINNIS and ZENG and JENSEN for at least the benefit of providing an alternative triblock copolymer that is still effective to ensure a robust construction of the membrane that can also improve its stability as expressly described by MEIER (¶ 0007, last sentence).    

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over HERRON and KANG and McGINNIS and ZENG as applied to Claim 34 above, and further in view of US2012/0152841 (Vissing et al.; published on June 21, 2012) (VISSING).
	In reference to Claim 35, HERRON and KANG and McGINNIS and ZENG teach aquaporins as described above (at least one of aquaporin 1-12, aquaporin-Z, aquaporin-M, Abstract, p. 4, paragraph #12 of KANG), however, HERRON and KANG and McGINNIS and ZENG are silent about the aquaporin being a plant aquaporin that is SoPiP2;1.  VISSING teaches a membrane that has aquaporin water channels for water extraction (title, Abstract, ¶ 0018, Figs. 1-12) formed with a bacterial aquaporin-Z (ApqZ) and/or a plant aquaporin SoPIP2;1 (¶ 0023, lines 3 and 4; also VISSING is associated with the same Assignee as the instant invention who has prior experience in incorporating either ApqZ or SoPIP2;1 proteins in commercial aquaporin members/applications).
	It would be obvious to the PHOSITA before the effective filing date of the invention to specifically utilize a plant aquaporin SoPIP2;1 as taught by VISSING and utilize this specific kind of aquaporin to replace the aquaporin Z in the modified system of HERRON and KANG and McGINNIS and ZENG for at least the benefits of having an alternative aquaporin protein for membrane construction that can also effectively transport water as expressly described by VISSING (¶ 0019, last three lines).      
      

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over HERRON and KANG and McGINNIS and ZENG as applied to Claim 27, and further in view of US2013/0026091 (Farr et al.; published on January 31, 2013) (FARR).
In reference to Claims 43 and 45, HERRON and KANG and McGINNIS/ZENG do not explicitly teach anti-fouling of the membrane with an organic acid.  FARR teaches membranes (title, Abstract) used in forward osmosis that include the use of an organic acid (Claim 43)/citric acid (Claim 45) (¶ 0027) having a pH of about 2 to 11 (acid implies a pH of below 7.0) for improved anti-fouling of the membrane during construction so as to form a mechanically robust membrane that yields high flux values in FO processes (¶ 0024).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an organic acid such as citric acid for anti-fouling purposes as taught by FARR and incorporate this feature into the modified system of HERRON and KANG and McGINNIS/ZENG for the benefit of constructing and maintaining a robust membrane that is effective to yield high flux values for aqueous liquids in FO processes as expressly described by FARR (¶ 0024).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over HERRON and KANG and McGINNIS and ZENG and FARR as applied to Claim 43, and further in view of US6509099 (Urata et al.; issued on January 21, 2003) (URATA).
In reference to Claims 46, HERRON and TANG and McGINNIS and ZENG and FARR teach a cleaning solution as described above, but do not teach a specific chelating agent of EDTA used therein. URATA teaches a cleaning solution for cleaning/purifying a structure that includes the chelating compound/agent EDTA (col. 5, lines 28-42, especially line 40).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a cleaning solution that includes EDTA as taught by URATA and incorporate this specific kind of chelating compound/agent in the cleaning solution for regeneration/anti-fouling cleaning purposes of the membrane in the modified system of HERRON and KANG and McGINNIS and ZENG and FARR for at least the benefit of improving the purity of the membrane that receives the cleaning solution that includes the EDTA chelating compound/agent as expressly described by URATA (col. 5, lines 28-42) so that the usability of the membrane and the overall service life of the membrane within the system are both improved.

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on July 26, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the claims, and
			(ii) the previous 35 U.S.C. 112, first and second paragraph rejections 
which are hereby withdrawn by the Examiner.

Applicants’ have asserted that TANG (WO2013/043118A1) is disqualified as a prior art reference in the current combination of references applied to reject independent Claim 27 under 35 U.S.C 103(c) (Applicants indicated 102c, however, it is believed Applicants meant to describe 103(c), p. 6, second paragraph of Applicants’ reply) as TANG was developed on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the invention.  The one or more parties includes Aquaporin A/S which is also the Assignee of the instant application.  Additionally upon further review the publishing date of TANG is March 28, 2013 in contrast to the foreign priority date of the instant application being February 25, 2013 which predates TANG.  For these reasons described above, TANG is withdrawn as a prior art reference in the 35 U.S.C. 103 combination used to previously reject Claim 27.  Upon further consideration and search, however, KANG (KR20100116344A, published on November 1, 2010) also teaches the limitations of Claim 27 which were previously described/attributed as reading on TANG.  Thus, the rejection of Claim 27 is now updated based on the new combination of HERRON (US2012/0231535) and KANG (KR20100116344A) and McGINNIS (US2012/0273417) and ZENG (US2012/0074058) under 35 U.S.C. 103 and this rejection is fully described and cited above.  This is a 2nd Non-Final Rejection.        

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2012/0043275, WO2012161662A1, and a technical paper entitled “Biological Removal of Colloidal Matter from Waste Water”, University of Minnesota, by Walter J. Maier (esp. pp. 16 and 17) each show/describe elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday November 3, 2022             

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746